Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite since it states that the reference station body interiorly houses the control unit but then describes opening and closing a front surface side of the control unit.  The control unit is not described in a sufficiently structural manner to ascertain how the control unit is opened and closed, particularly with respect to a front side surface. Thus, the claim fails to clearly and distinctly define the subject matter.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Legras et al (9,612,335).
Legras et al (9,612,335) disclose a positioning device with communication module and antenna, exemplified in FIG. 1, though not limited thereto.  The positioning device 100, i.e. “a reference station,” includes a communication module 120 and antenna 130 for communicating with other stations, such as a reference/rover (e.g., 10:42+, 12:17-64), a positioning antenna GNSS antenna 112 for reception of GNSS signals from satellites, and a control unit 116 for controlling the operation of the positioning antenna and the communication antenna (10:4-27). The communication module as well as the communication antenna and interface may be detachable from the positioning device 100 for adapting to a different frequency band or communication technology (e.g., 10:51-11:58).  According to the teachings of Legras et al “(t)hese elements may be detachable either separately or according to other combinations. Detachable blocks or modules facilitate configuration changes” (15:41+). FIG. 6 and its description (17:29+) exemplify an embodiment for a positioning device 600 (i.e. the reference station) comprising a GNSS receiving unit 610 (with its GNSS antenna 612), a communication module 620 and a communication antenna 630. The GNSS receiving unit 600 and the communication module 620 may be equivalent to any one of the GNSS receiving units and communication modules described in the document. The GNSS receiving unit 610 and the communication module 620 may be integrated within the same housing. The housing is arranged on a base or support 697 itself mounted on a tripod 698 or other kinds of geodetic pole for providing a stable installation of the GNSS receiving unit 610 and the communication module 620 relative to the ground.  The communication antenna 630 is arranged on a support 696 mounted on a geodetic pole 699 wherein a cable 633 connects the communication antenna to the communication module/control unit via a connector. Legras et al teach various techniques for attaching/detaching, such as using a pull and push system with clips (or some kind of “clip-on” system), sliding slots (or sliding grooves), screws or any other attaching system rendering the communication module/antenna detachable from the positioning device and in particular from the GNSS receiving unit (e.g., 2:46+). Legras et al further teach “(t)he communication module may be detachable from the positioning device. Thus, if it is noticed that a first communication technology with which the positioning device is configured to receive and/or transmit complementary data is not available . . . then the communication module (and the corresponding communication antenna) may be removed and replaced by another communication module (and its corresponding communication antenna) configured to receive and/or transmit another type of signal, i.e. signals in accordance with another communication technology. The possibility of modifying the communication technology with which the complementary data may be received and/or transmitted at the positioning device provides a flexibility improving the capability of distribution of complementary data” (e.g., 2:6+). The communication module and a connector arranged to attach the communication antenna to the communication module may form a single block or unit detachable from the positioning device and the detachable communication module may be inserted into the GNSS receiving unit and also be removable from the GNSS receiving unit to adapt to any available radio communication technology (e.g., 2:40+).  Additionally, the communication antenna may be detached and replaced with a communication antenna corresponding to (or adapted for reception and/or transmission of data of) the available (or selected) communication technology. In other words, once the positioning device is configured to communicate in accordance with a specific communication technology, the communication antenna may also be detached and replaced to modify the receiving and/or transmitting frequency range, i.e. to adapt to another frequency range, for reception and/or transmission of data according to the specific communication technology (e.g., 4:42+). 
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by White (9,637,942)
White (9,637,942) discloses a reference station device 100 including a communications antenna 1200 configured for performing wireless communications with a mobile device, a positioning antenna 1100 for receiving satellite positioning signals and a control unit 1300 for controlling operation of the antennas. The device is formed by: a reference station body 110, 130 (base and mast assemblies) with the positioning antenna and the control unit being attached thereto; a communications antenna support 1222 configured to support the communication antenna at an upper position; and a communications antenna mounting part to detachably attach the communications antenna support (large enough hole in support 1222 through which threads 179 pass).  FIGs. 7, 8, 15 and 16 exemplify a housing 1300 in which the control unit is associated and accessed.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Schwarz (7,583,373).
Schwarz discloses a reference station device (total station) comprising a wireless communication antenna 50 configured to communication wireless signals 41’, a GPS antenna 42a configured to receive satellite signals 43, and a control unit 4, 49 (display control unit and administration module), wherein the reference station device further comprises reference station body (2, 2a, 2b, 24) supported on a ground surface such that the GPS antenna and the control unit are attached thereto, a communication antenna support 40 and a communications antenna mounting part 31’/32’ and 25’/26’configured to detachably attach the communications antenna support to the reference station body.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Legras et al in view of Mulligan (AU201600595). 
Legras et al teach the subject matter substantially as claimed including a teaching for inserting the communication module into the GNSS receiving module and also be removable from the GNSS receiving unit to adapt to any available radio communication technology. Moreover, Legras et al disclose the inclusion of the electronics associated with the positioning receiver, communication equipment and batteries within a housing 111.  Legras et al describe the conventionality of the electrical components within a housing as well as providing access thereto for the purposes of replacement/upgrade as well as the need to change batteries and to provide protection from harsh weather conditions, thus suggesting accessibility to the electrical components within the housing. However, Legras et al do not specifically show the use of a “door” to provide such access. 
Mulligan discloses the conventionality of the use of a door/panel 26/32 to provide access to electronic equipment and to provide protection from the elements.
It would have been obvious to one having ordinary skill in the art to modify Legaras et al by incorporating an access panel/door in the device 110/610 in view of the conventionality of such as exemplified by Mulligan in order to provide accessibility to the electronics and easy replacement of batteries in while providing protection from the environment in view of the teachings of Mulligan since use of known technique to improve similar devices (methods, or products) in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Legras et al in view of either one of Crain et al (7,669,813) or Kamata et al (JP2001227951).
Legras et al teach the subject matter substantially as claimed including a teaching for a generic attachment of the communication antenna to the device housing the GPS module.
 Crain et al (7,669,813) disclose a reference station device including a reference station body 34, 36, 37, a geomatic sensor support pole 29 to support a geomatic sensor 30, such as an antenna, and a geomatic sensor mounting part 20 configured to detachably attach the geomatic sensor support pole 29 to the reference station body.
Kamata et al (JP2001227951) disclose the conventionality of a surveying instrument with a reference station body 2 supported by a tripod 1 on a ground surface including a support mast A for supporting an antenna and a pole holder 4 configured to detachably attach the support mast A to the reference station body as shown in FIG. 1 below,

    PNG
    media_image1.png
    369
    273
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to modify Legras et al by using a mounting device for attaching/supporting a range pole in association with a tripod mounted measuring device in view of the conventionality of such as shown by the pole support device 20 of Crain et al or the pole holder 4 of Kamata et al since combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hall (4,192,076) discloses the conventionality of the use of a reference station device 10 including a reference station body 12/16, supported on a ground surface, and including a mounting bracket 42 attached to the reference station body for detachably attaching a support instrument, e.g. a range pole 14, wherein the range pole further includes an upper end attachment point 74 for mounting a surveyor’s tool 76. 

    PNG
    media_image2.png
    508
    313
    media_image2.png
    Greyscale


Sada et al (JP08018314) disclose an apparatus, exemplified in FIG. 1, in a real-time kinematic GPS survey including a frame 5 to which expansible legs 13 are pivotally stuck is provided with a communication antenna supporting pole 9 where an antenna insertion hole 9s is formed in the vertical direction. An auxiliary supporting part 19 is so provided that this part 19 and the antenna insertion hole 9s are arranged in the perpendicular direction, and an upper pedestal 6a and a lower pedestal 6b where a wireless communication unit 7a and a GPS receiver unit 7b are formed. Further included is a GPS antenna 2a which is coupled to the GPS receiver unit 7b.
Aoki et al (5,734,348) disclose a surveying instrument/system.  In one aspect, exemplified in FIGs. 4 and 5 (although further embodiments are incorporated as well), a survey apparatus 40/50 has a GPS receiver 41/51 and an antenna 42/52 wherein the GPS receiver encompasses the control unit including a front end 43/53, a digital process unit 44/54, and a data radio unit 46/56 which is coupled to a communication antenna 402/400 wherein the GPS receiver is mounted on a total station body 20 and a survey pole 30 respectively.  Aoki et al further teach the conventionality of detachably mounting an antenna on top of the pole (6:45+).
DeBusk et al (20160225268) disclose an antenna system 100 (reference station device) including a base 110 mounted on a ground surface (e.g. top of a vehicle), a beam 130 (e.g. reference station body), a GPS antenna 150 and a monopole antenna 170 performing wireless communication (e.g. [0021]). The wireless communication antenna 170 includes a communications antenna support (e.g. the screw-type base of antenna 170) that is further supported in aperture 172, such that the antenna is above the reference station body, and is detachably attached to the beam using fastener 171 wherein the aperture 172 and the fastener encompass the communications antenna mounting part. A human operator may electrically couple the antennas to the respective electronic components (e.g. [0026]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646